Citation Nr: 1709828	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-33 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to November 13, 2012, for a right knee disability based on factors other than instability.

2.  Entitlement to an initial rating in excess of 20 percent on November 13, 2012, for a right knee disability based on factors other than instability.

3.  Entitlement to an initial separate compensable disability rating for right knee instability prior to November 14, 2012.

4.  Entitlement to an initial rating in excess of 60 percent since December 31, 2013, for a right knee disability, status post total knee replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Harford, Connecticut. 

In June 2012, the Veteran presented sworn testimony during a personal hearing at the Hartford RO, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA electronic record.  

The claim was remanded for a hearing in October 2011 and for further development in October 2012, May 2015, and April 2016.


FINDINGS OF FACT

1.  The weight of the evidence reveals that from April 23, 2008, to November 12, 2012, the right knee disability was manifested by a dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.

2.  The weight of evidence shows that on November 13, 2012, the right knee disability was not manifested by flexion limited to 15 degrees or extension limited to 20 degrees

3.  The evidence is in equipoise as to whether the Veteran had severe lateral instability in the right knee from April 23, 2008, to November 13, 2012.

4.  The Veteran underwent his right total knee replacement on November 14, 2012.  Since December 31, 2013, he has been receiving the maximum rating available, which contemplates severe painful motion or weakness.


CONCLUSIONS OF LAW

1.  From April 23, 2008, to November 12, 2012, the right knee disability met the criteria for an initial 20 percent disability rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2016).

2.  On November 13, 2012, the right knee disability did not meet the criteria for an initial disability rating in excess of 20 percent under Diagnostic Code 5258.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2016); VAOPGCPREC 9-98 (Aug. 14, 1998).

3.  Resolving doubt in the Veteran's favor, right knee lateral instability met the criteria for an initial separate disability rating of 30 percent effective from April 23, 2008, to November 13, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Code 5257 (2016).

4.  Since December 31, 2013, the right knee disability has not met the criteria for a disability rating greater than 60 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.71a, Diagnostic Code 5055 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters in May, August, September, and October 2008; April, May, and October 2009; March 2011; November 2012; February and November 2013; and August 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO and Appeals Management Center obtained the service treatment records and VA treatment records, to include additional VA treatment records obtained pursuant to the May 2015 remand.  The Veteran submitted some private treatment records, and the RO and Appeals Management Center obtained other private treatment records.

The RO and Appeals Management Center afforded him VA examinations in October 2008, May 2011, November 2012, November 2013, and September 2015, to include VA examinations pursuant to the October 2012 and May 2015 Board remands.  In April 2016, the Board remanded the claim for the Appeals Management Center to determine whether the Veteran has undergone a VA review examination since his September 2015 VA examination.  The Appeals Management Center determined that the Veteran had not had a VA review examination since the September 2015 VA examination.

The Board notes that the VA examinations provided sufficient clinical findings so as to allow the Board to evaluate the severity of his service-connected right knee disability.  The Board notes that the Veteran's VA examinations for the right knee did not include joint testing for pain in passive motion, weight-bearing and nonweight-bearing in the service-connected right knee or in the non-service-connected left knee.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The Veteran, however, is currently receiving the maximum schedular rating based on ankylosis or painful or limited motion.  Therefore, another VA examination to include joint testing for pain in passive motion, weight-bearing and nonweight-bearing in the service-connected right knee or in the non-service-connected left knee is unnecessary because another examination would only reveal current impairment.  Put another way, the Board finds that these examinations are adequate on which to base a decision.

In light of the above, the Appeals Management Center complied with the directives of the Board remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, but with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With X-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016). 

With any form of arthritis, painful motion is an important factor.  It is the intent of the rating schedule to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no compensable limitation of motion of the affected joint is demonstrated.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also VAOPCGPREC 9-98 (Aug. 14, 1998).  Where a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable. 

For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2016).
 
Leg flexion limited to 60, 45, 30, and 15 degrees warrant noncompensable, 10 percent, 20 percent, and 30 percent evaluations, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).
 
Leg extension limited to 5 degrees warrants a noncompensable evaluation, and extension limited to 10 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).
 
VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.
 
Under the criteria for impairment of the knee other than ankylosis, 10, 20, and 30 percent evaluations are assigned for slight, moderate, and severe recurrent subluxation or instability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Arthritis manifested by limitation of motion and instability of the knee are two separate disabilities, and a veteran may be rated separately for these symptoms.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

Under Diagnostic Code 5258, a 20 percent rating is warranted for a dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for a symptomatic removal of semilunar cartilage. 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2016).  Diagnostic Code 5259 requires consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of the semilunar cartilage may result in complications producing loss of motion.  VAOPGPREC 9-98 (Aug. 14, 1998).  Therefore, a knee disability cannot be separately rated under Diagnostic Code 5259 and a limitation-of-motion diagnostic code.

 Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.29 (2016).

Diagnostic Code 5055 prescribes a 100 percent evaluation for one year following implantation of prosthesis in the knee and a minimum evaluation of 30 percent thereafter.  A 60 percent evaluation is warranted when there are chronic residuals consisting of severe painful motion or weakness in the affected knee.  Intermediate degrees of residual weakness, pain or limitation of motion are to be evaluated by analogy to diagnostic codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Ankylosis is not shown in this case given that the Veteran is able to move both of his knees in all possible planes of movement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2016).

Analysis

In a November 2008 rating decision, the RO granted service connection for degenerative joint disease of the right knee effective April 23, 2008, and assigned a 10 percent disability rating under Diagnostic Code 5259-5010.  The initial grant reflects that a meniscus tear is part of the service-connected right knee disability.

The Veteran was examined on November 13, 2012, the day before he underwent a total knee replacement on November 14, 2012.

In a March 2013 rating decision, the Appeals Management Center assigned a 20 percent disability rating effective November 13, 2012 (the date of a VA examination) under Diagnostic Code 5258 based on limited extension of the right knee.  The Appeals Management Center assigned a 100 percent disability rating for a total right knee replacement effective November 14, 2012.  The Appeals Management Center also assigned a 60 percent rating for the right knee disability effective December 31, 2013.

Entitlement to an initial rating in excess of 10 percent prior to November 13, 2012, for a right knee disability based on factors other than instability

Although the right knee disability is rated under Diagnostic Code 5259 for the period prior to November 13, 2012, the Board will consider whether a higher rating is warranted under Diagnostic Code 5258.  The Board notes that a separate rating under Diagnostic Code 5258 cannot be granted because assigning separate ratings under both Diagnostic Code 5258 and Diagnostic Code 5259 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  For these reasons, the Board finds that a separate rating under 5258 is not possible.  Instead, the evidence must show that a 20 percent rating is warranted based on a dislocated semilunar cartilage.

The October 2008 VA examination report reflects that the Veteran complained of locking and swelling.  Physical examination revealed pain but no effusion.  As for the medial and lateral menisci, the McMurray's test was negative.

VA treatment records reveal that in December 2008 the Veteran complained of buckling.  Private treatment records show that in February 2009 the Veteran reported episodes of locking.  The impression was mechanical locking of the right knee.  In March 2009, it was noted that the Veteran had continued symptoms of locking.  The Veteran underwent a partial medial meniscectomy and excision of loose body in May 2009.  In October 2010, the Veteran had mild effusion in the right knee.  

The May 2011 VA examination report indicates that the Veteran complained of constant pain and occasional swelling.  Right medial and lateral meniscus testing revealed that there was pain.  There was no objective evidence of swelling.

Private treatment records indicate that in September 2011, the Veteran reported continued episodes of swelling but not locking.  Physical examination revealed mild effusion.  In October 2011, the Veteran continued to have medial knee pain and tenderness.  In February 2012, the Veteran continued to have medial compartment pain.  Physical examination revealed minimal effusion in the right knee.

At the November 13, 2012, VA examination, the examiner noted that the meniscal tear was manifested by frequent episodes of joint "locking", pain, and effusion.

In light of the above showing frequent symptomatology, the weight of the evidence reveals that from April 23, 2008, to November 12, 2012, the right knee disability was manifested by a dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.

While there is evidence of limitation of motion in the right knee, a separate compensable rating would be prohibited by the anti-pyramiding provisions of 38 C.F.R. § 4.14 and VAOPGCPREC 9-98 (Aug. 14, 1998).  In particular, the General Counsel noted that meniscectomy may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  VAOPGCPREC 9-98 (Aug. 14, 1998).  Therefore, the Board finds that limitation of motion is a relevant consideration under Diagnostic Code 5258 and as such a separate compensable rating for limitation of motion cannot be assigned for degenerative joint disease of the right knee.  Moreover, although the General Counsel has held that separate ratings can be assigned for arthritis and instability of the knee, a separate rating for arthritis cannot be assigned in this case based on limitation of motion even though, as discussed below, a separate rating is being assigned under Diagnostic Code 5257 from April 23, 2008, to November 13, 2012, because the Veteran is already being compensated for limitation of motion under Diagnostic Code 5258 from April 23, 2008, to November 13, 2012.  Instead, the evidence must show that a rating in excess of 20 percent is warranted for the right knee disability based on limitation of motion.

At the October 2008 VA examination, range of motion in the right knee was from zero to 130 degrees.  The December 2008 VA and February 2009 private treatment records reveal a normal range of motion in the right knee.  At the May 2011 VA examination, the range of motion in the right knee was from zero to 110 degrees.  A February 2012 private treatment record reflects that the range of motion in the right knee was described as excellent.

As to the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59, at the October 2008 VA examination, the Veteran had pain with flexion to 130 degrees.  The examiner noted that the right knee joint is painful on motion, but that range of motion or joint function is not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use with two-to-three repetitions.  At the May 2011 VA examination, the Veteran was able to repeat range-of-motion testing three times with no obvious pain, fatigue, weakness, lack of endurance, or incoordination.  The Board finds that the finding of pain on motion is contemplated by the 20 percent rating assigned herein.

In short, the weight of evidence shows that the right knee disability was not manifested by flexion limited to 15 degrees or extension limited to 20 degrees.

Entitlement to an initial rating in excess of 20 percent on November 13, 2012, for a right knee disability based on factors other than instability

As for the 20 percent disability rating effective November 13, 2012, the Veteran is receiving the maximum schedular rating under Diagnostic Code 5258.  Turning to limitation of motion, the Veteran has arthritis and there is evidence of limitation of motion in the right knee.  However, the criteria compensable evaluations under Diagnostic Codes 5260 and 5261 are not met.  At the November 13, 2012, VA examination, the range of motion in the right knee was flexion to 95 degrees and extension to five degrees.  

As to the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59, after repetitive testing the range of motion in the right knee was flexion to 75 degrees and extension to 15 degrees.  The functional losses or impairments were less movement than normal, weakened movement, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The Board finds that these functional losses or impairments are contemplated by the 20 percent rating assigned herein.  The Board notes that only a 20 percent disability rating is warranted for limitation of extension to 15 degrees.

In sum, the weight of evidence shows that the right knee disability was not manifested by flexion limited to 15 degrees or extension limited to 20 degrees

Entitlement to an initial separate compensable disability rating for right knee instability prior to November 14, 2012

Turning to whether a separate rating is warranted for recurrent subluxation or lateral instability under Diagnostic Code 5257, there is conflicting evidence on the severity of right knee instability.

At the October 2008 VA examination, testing of the medial and lateral collateral ligaments were normal with no motion to varus and valgus pressures in neutral and in 30 degrees of flexion.  As for the anterior and posterior cruciate ligaments, Lachman's test and anterior and posterior drawer tests were normal with less than 5 millimeters of motion.  

The December 2008 VA treatment record reflects that the Veteran complained of instability.  The physical examination revealed severe medial collateral laxity.  The doctor noted that the activities are much limited due to instability.  The Veteran was measured for an instability brace.  Private treatment records show that in February 2009 the Veteran had relative laxity of the medial collateral ligament but with a negative anterior drawer test.  In March 2009 the Veteran still experienced his right knee giving way.  In October 2010, there was no ligamentous instability.  

The May 2011 VA examination report indicates that the Veteran complained of his right knee giving way.  The testing of the anterior and posterior cruciate ligaments was normal with no motion.

Private treatment records show that in September 2011, the Veteran reported that he continued to have episodes of giving way.  

At the November 13, 2012, VA examination, the examiner reported that his right knee frequently gives way.  The Lachman and posterior drawer tests were normal but the examiner could not test medial-lateral instability because the Veteran was in too much pain.  There was no evidence or history of recurrent patellar subluxation.

The Veteran is competent to report that his right knee gives way, and the Board finds him credible.  In light of the Veteran's reporting of symptomatology and the VA treatment record showing medial collateral laxity being described as severe in nature, the evidence is in equipoise as to whether the Veteran had severe lateral instability in the right knee from April 23, 2008, to November 13, 2012.

Entitlement to an initial rating in excess of 60 percent since December 31, 2013, for a right knee disability

Effective December 31, 2013, the Veteran has been receiving the maximum schedular rating, 60 percent, for chronic residuals that are over one year following implantation of the knee prosthesis.  Therefore, a higher scheduler rating is not warranted.

The Board has considered the holding in DeLuca.  Because the maximum schedular disability evaluation of 60 percent following the first-year after implantation of the knee prosthesis has been granted for residuals of a right total knee replacement, DeLuca considerations are inapplicable to this issue.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § § 4.40 and 4.45 are applicable).

Extraschedular consideration 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected bilateral knee disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities - painful limitation of flexion, painful limitation of extension, instability, and a medial meniscus tear with pain, locking, and effusion - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  

The various VA examiners noted that the right knee disability limits prolonged standing, sitting, and walking.  While the right knee disability results in some employment impairment, a high rating is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

TDIU considerations

In adjudicating the Veteran's claims for increased ratings for the right knee disability, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that his right knee disability renders him unable to maintain substantially gainful employment.  The Veteran has been working as a customer service representative for an insurance company.   Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.


















ORDER

Entitlement to an initial rating in excess of 10 percent prior to November 13, 2012, for a right knee disability based on factors other than instability is denied.

Entitlement to an initial rating in excess of 20 percent on November 13, 2012, for a right knee disability based on factors other than instability is denied.

An initial 30 percent, but not higher, disability rating from April 23, 2008, to November 13, 2012, is granted for right knee instability, subject to the laws and regulations governing the payment of monetary benefits..

Entitlement to an initial rating in excess of 60 percent since December 31, 2013, for a right knee disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


